Citation Nr: 0701934	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  03-20 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active military duty from June 1975 to June 
1978 and from September 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans' Affairs (VA).  The case was remanded by the Board 
in November 2004 and February 2006.

The veteran testified at a Board video conference hearing in 
August 2004 and also at a Board hearing at the local RO in 
June 2006 before two different Veterans Law Judges.  
Therefore, this matter is now being addressed by a panel, 
which includes the two Veterans Law Judges who conducted the 
Board hearings.  See generally 38 C.F.R. § 20.707 (2006).


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the cervical 
spine is causally related to an inservice injury.

2.  The veteran's degenerative disc disease and mild facet 
arthropathy of the lumbar spine is causally related to an 
inservice injury.

3.  The veteran's bilateral hallux limitus is causally 
related to an inservice injury. 




CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine was 
incurred in the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Degenerative disc disease and mild facet arthropathy of 
the lumbar spine was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).

3.  Bilateral hallux limitus was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

II.  Residuals of Neck Injury and Low Back Disability

The veteran is claiming entitlement to service connection for 
residuals of a neck injury and low back disability.  
Specifically, the veteran contends that he was in a motor 
vehicle accident while on active duty in 1976 where he 
suffered injuries to his neck and back and he has continued 
to experience neck and back pain since that time.  The 
veteran's statements and testimony are to the effect that he 
was treated for his injuries immediately following the 
accident at Wurzburg Army Hospital, Germany.  The accident 
and resulting injury are documented in an October 1976 
service treatment record.  The assessment appears to have 
been left strap muscle strain/sprain.  X-rays were reported 
to be normal; a cervical collar with physical therapy was 
prescribed.  Subsequent examinations in June 1977 and March 
1978 show that the veteran's spine was evaluated as 
clinically normal, and in a March 1978 report of medical 
history, the veteran denied recurrent back pain.  

Despite inquiries by the RO, the veteran's service medical 
records for his second period of service have not been 
located. 

A June 2002 private physician's letter by S.W. M.D. reported 
the history that the veteran was in a motor vehicle accident 
while stationed in Germany.  The doctor referred to the 
October 1976 clinical record and noted that the veteran 
sustained left strap muscular strain/sprain.  The examiner 
noted that at that time cervical spine films were negative 
for fractures/dislocations; and the veteran was placed in a 
cervical collar and ordered to undergo physical therapy.  The 
veteran reported recurrent neck and back pain since the 
accident.  According to the letter, Dr. S.W. examined the 
veteran in September 2001.  Dr. S.W. opined that the 
veteran's neck pain was most likely attributed to arthritis, 
which may be secondary to trauma (i.e. motor vehicle 
accident).  A July 2004 private examination report by O.D., 
M.D. stated that the veteran reported that the onset of his 
constant neck and back pain was after a motor vehicle 
accident while in service.  Dr. O.D. speculated that the 
veteran may indeed have a service-connected injury, but there 
was a lack of objective evidence pointing to that.  The Board 
views both of these opinions as speculative and of little 
probative value as medical evidence of a link to service.  
The Board does note, however, that the veteran was consistent 
with the history given by him to both examiners regarding 
neck and low back pain since the inservice accident.  

Also of record is an August 2004 letter by K.W., M.D. to the 
effect that he had treated the veteran for several years and 
had reviewed the veteran's medical records.  Again, the 
veteran reported the details of the accident and stated that 
he had constant neck and back pain since the accident.  Dr. 
K.W. referred to June 2004 MRIs done at Fayette Medical 
Hospital, which showed mild degenerative changes with a 
lumbar disk bulge at L4-L5, and early degenerative disease of 
the cervical spine at multiple levels and loss of signal at 
multiple disc spaces.  Dr. K.W. stated that after careful 
review of MRI findings, opinions of other specialists and his 
personal evaluation, he was convinced that the accident the 
veteran was involved in while on active duty and the injuries 
he received were factors relating to the pain that the 
veteran suffered from with respect to his neck and back 
today.  

The veteran was also afforded a VA examination in July 2005.  
The examiner indicated that the claims file was reviewed.  He 
stated that x-rays showed mild degenerative disk disease at 
the C4-C5 levels and mild facet arthropathy at the L4-L5 and 
L5-S1 levels, but no significant degenerative disk disease.  
The examiner opined that he would say with a reasonable 
degree of medical certainty that it is less likely as not 
that the veteran's neck and low back disabilities were 
related to military service.  The VA examiner went on to 
state that at that time there was lack of appropriate 
documentation within the claims file to support a 
relationship between the veteran's present low back and neck 
condition as a residual to his in-service motor vehicle 
accident.  The examiner cited to a lack of evidence of a 
chronic condition that was residual of the motor vehicle 
accident.  

Therefore, the Board is faced with conflicting medical record 
as to whether the veteran's neck and back disabilities are 
related to the motor vehicle accident in service.  The 
private opinions of Drs. S.W. and O.D. are speculative in 
nature and essentially show that it is possible that the 
current neck and low back disorders are causally related to 
the inservice injuries.  The opinion of Dr. K.W. clearly 
related the veteran's neck and back pain to the motor vehicle 
accident in service.  On the other hand, the VA examiner who 
conducted the February 2005 examination clearly opined that 
the neck and back disabilities were not related to the 
accident.  Dr. K.W. and the VA examiner both appear to have 
been familiar with the veteran's medical history.  Although 
the diagnoses differ to some extent, both agreed that the 
veteran suffered from current disabilities of the cervical 
and lumbar spine.  

The Board also notes that in all of his statements, in sworn 
testimony offered at two different Board hearings, and in 
statements made to the private and VA examiners, the veteran 
has consistently reported the events surrounding the motor 
vehicle accident in service and stated that he has continued 
to experience pain in the neck and back since the motor 
vehicle accident.  The Board has no reason to doubt the 
veteran's credibility in this regard. 

The Board is thus presented with a conflicting evidentiary 
picture.  The fact of the inservice accident and injury are 
fully supported by service medical records.  However, 
subsequent inservice medical examinations showed the 
veteran's neck and spine to be clinically normal.  
Unfortunately, subsequent service medical records from 1978 
to 1982 have not been located.  Nevertheless, the veteran has 
consistently related to medical care providers and in sworn 
testimony that he has continued to have neck and low back 
pain since the inservice injuries.  Although a layperson, the 
veteran is competent to testify as to his symptoms, and after 
listening to and observing the veteran at the Board hearings, 
the Board finds the veteran to be a credible witness.  

Also of record are two medical opinions which stand for the 
proposition that it is possible that the veteran's current 
neck and low back disorders are causally related to the 
inservice injuries.  There is also of record one medical 
opinion clearly in favor of such a nexus to service, and one 
medical opinion clearly against such a finding.  The 
underlying question in this case is clearly medical in 
nature.  However, the record shows that qualified medical 
personnel are unable to reach a clear consensus as to whether 
the veteran's current neck and back disabilities are at least 
as likely as not related to the motor vehicle accident in 
service.  As to this question, the Board is unable to 
conclude that either of the two non-speculative medical 
opinions is entitled to significantly more probative weight 
than the other.  Moreover, the veteran's credible testimony 
and statements indicate that he has had neck and back pain 
symptoms since service.  Under the particular circumstances 
of this case, it would not appear that any useful purpose 
would be served by further delaying appellate review for any 
additional medical opinions or medical records.  The Board is 
compelled to conclude that the positive evidence is in a 
state of equipoise with the negative evidence on the question 
of whether the neck and low back disabilities are related to 
the motor vehicle accident in service.  In such a case, the 
matter is resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b). 

Thus, the Board finds that service connection is warranted 
for the veteran's current neck and low back disabilities 
described as degenerative disc disease of the cervical spine 
and degenerative disc disease and mild facet arthropathy of 
the lumbar spine.

III.  Bilateral Foot Disability

The veteran is also claiming entitlement to service 
connection for bilateral foot disability.  The service 
medical records in the claims file are silent with respect to 
any complaints for foot pain.  However, the Board again notes 
that there are no service medical records for the veteran's 
second period of active duty and the veteran has stated that 
it was during this period that he began to experience foot 
pain. 

A June 2004 private report indicated that the veteran 
complained of bilateral great toe pain for several years.  
The veteran reported noticing foot pain while in the military 
during exercises with his boots on. The observation was 
valgus deformity of bilateral hallux.  However, no opinion 
was given as to etiology.

The veteran was afforded a VA examination in February 2005.  
The claims file was reviewed.  The examiner diagnosed the 
veteran with asymptomatic hallux valgus and painful bilateral 
hallux limitus.  With respect to the asymptomatic hallux 
valgus, the examiner opined that this condition was unrelated 
to service as it was a common condition seen in the general 
population.  However, with respect to the painful bilateral 
hallux limitus, the examiner opined that this condition may 
be the result of arthrosis secondary to repetitive 
microtrauma and/or metatarsus primus elevatus.  The examiner 
stated that he was unable to determine which one and/or 
combination of the above had a major impact on the 
progression of this disorder.  Nevertheless, he stated that 
it was at least as likely as not that the veteran's 
disabilities were aggravated by his time spent on active 
duty.  The increased pain experienced while marching and 
running as indicated by the veteran more likely than not was 
the source of the repetitive microtrauma that led to the 
progression of the disorder.  However, as stated above, the 
examiner was unable to determine which of the above had the 
major impact.  

The Board notes that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  The veteran's entrance 
examination in May 1975 noted that the feet were evaluated as 
clinically normal.  Thus, the veteran is presumed sound with 
respect to his first period of active duty.  Further, as the 
veteran's service medical records for his second period of 
service are unavailable and thus there is no entrance 
examination, the veteran is presumed to have been in sound 
condition at the time of entrance into the second period of 
service.  

The Board notes that the 2005 VA examination indicated 
aggravation and not direct causation due to service of the 
veteran's bilateral hallux limitus.  However, the veteran was 
presumed sound upon entry into service and thus, did not have 
a preexisting foot disability.  Therefore, there could be no 
aggravation of a preexisting disability.  Thus, resolving all 
benefit of the doubt in favor of the veteran and given that 
the February 2005 VA examination does relate the veteran's 
bilateral hallux limitus to marching and running in service, 
the Board must conclude that painful bilateral hallux limitus 
was incurred during active duty service and service 
connection, therefore, is warranted for bilateral hallux 
limitus. 

IV.  Veterans Claims Assistance Act of 2000

In November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In light of the favorable 
decision, any VCAA deficiencies as to these particular 
notices are moot.

The Board also notes that in March 2006, while this appeal 
was pending, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App.473 (2006), in 
which the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, and that a proper 
VCAA notice should inform the claimant that, if service 
connection is awarded, VA will assign a disability rating and 
effective date for the award.  Id.  In March 2006, the 
veteran was provided with notice of the type of evidence 
necessary to establish a disability rating and an effective 
date for an award of service connection.  To the extent that 
the Dingess/Hartman notice may have been inadequate in any 
manner, the veteran will have the opportunity to appeal from 
the ratings and effective dates which the RO will assign in 
giving effect to the Board's decision in this case.    




ORDER

Service connection is warranted for degenerative disc disease 
of the cervical spine, for degenerative disc disease and mild 
facet arthropathy of the lumbar spine, and for bilateral 
hallux limitus.  To that extent, the appeal is granted.



			
J.E. DAY 	                                                 
WAYNE M. BRAEUER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


